The Petitioners have filed a petition for a writ of prohibition, which has been treated as a petition for a writ of mandamus. See Frankel v. Spainhour, 159 Fla. 416, 31 So.2d 535, 540 (1947) (stating that mandamus is available to compel vacation of an order entered without jurisdiction); State v. Wright, 107 Fla. 178, 145 So. 598, 601 (1932) (same). The petition is hereby denied. The order of the Fifth District Court of Appeal, dated March 27, 2006, granting the petition for a writ of prohibition filed by Respondents, I.B. and D.B., in that court clearly addressed only the issue *612of adoptive placement, and does not preclude the trial court from proceeding in accordance with chapters 39 and 63, Florida Statutes (2005).
Petitioners’ request for a writ of habeas corpus prohibiting an alleged unlawful confinement of the child, T.A.T., is hereby denied.
Respondents I.B. and D.B.’s motion to dismiss is hereby denied.
PARIENTE, C.J., and WELLS, ANSTEAD, LEWIS, CANTERO, and BELL, JJ., concur.
PARIENTE, C.J., concurs with an opinion.
QUINCE, J., dissents with an opinion.